



Exhibit 10.1


PHH Corporation
3000 Leadenhall Road
Mount Laurel, New Jersey 08054


April 28, 2017
EJF Capital LLC
EJF Debt Opportunities Master Fund, L.P.
EJF Debt Opportunities GP, LLC
2107 Wilson Boulevard, Suite 410
Arlington, Virginia 22201


Ladies and Gentlemen:
This letter agreement (this “Agreement”) constitutes the agreement among PHH
Corporation, a Maryland corporation (the “Company”), EJF Capital LLC, a Delaware
limited liability company (“EJF”), EJF Debt Opportunities Master Fund, L.P., a
Cayman Islands limited partnership (the “Debt Fund”), and EJF Debt Opportunities
GP, LLC, a Delaware general partnership (together with EJF and the Debt Fund,
the “Investors”). Each of the Company and each of the Investors is individually
a “Party” and collectively, they are the “Parties.” Capitalized terms used and
not otherwise defined herein have the meanings ascribed to them in paragraph 11
hereof.
1.Nomination of Investor Nominees.
(a)The Parties agree that, in connection with the 2017 Annual Meeting:
(i)the Company will cause two (2) of the existing directors of the Company not
to stand for reelection;
(ii)the board of directors of the Company (the “Board”) shall (subject to
paragraphs 2 and 3 hereof) nominate as directors of the Company at the 2017
Annual Meeting (A) James Neuhauser and (B) Kevin Stein (each, an “Investor
Nominee” and together, the “Investor Nominees”);
(iii)as of the date of this Agreement, each of the Investor Nominees is
appointed as an observer to the Board until the 2017 Annual Meeting and each
Investor Nominee shall (A) receive copies of all notices and written information
furnished to the full Board or any committee of the Board, reasonably in advance
of each meeting to the extent practicable and in any event at the same time as
members of the Board or the applicable committee, and (B) be permitted to be
present at all meetings of the full Board (whether by telephone or in person).
Notwithstanding the foregoing, the Company shall be entitled to withhold any
information and exclude the Investor Nominees from any meeting, or any portion
thereof, as is reasonably determined by the Company to be necessary to protect
the Company’s attorney-client privilege until the Investor Nominees are elected
to the Board; provided, however, that the Company will use its reasonable best
efforts to minimize the frequency and duration of any exclusions pursuant to
this sentence;
(iv)from the date of the this Agreement until the expiration of the Commitment
Period, the size of the Board shall remain at seven (7) directors; and
(v)the Company shall (subject to paragraphs 2 and 3 hereof) (A) recommend that
the Company’s stockholders vote in favor of the election of each of the
Company’s nominees (including the Investor Nominees), (B) solicit proxies for
each of the Company’s nominees (including the Investor Nominees), (C) cause all
Company Shares represented by proxies granted to it (or any of its officers,
directors or representatives) to be voted in favor of each of the Company’s
nominees (including the Investor Nominees) and (D) otherwise support the
Investor Nominees for election in a manner no less rigorous and favorable than
the manner in which the Company supports its other nominees.
(b)Promptly following the election of the Investor Nominees to the Board through
the expiration of the Commitment Period, the Board shall cause each of the
Board’s committees (whether such committees are standing committees of the Board
or special committees of the Board) to include one Investor Nominee, in each
case selected by the Board; provided that the Board shall allocate such
committee positions reasonably between the Investor Nominees.


1

--------------------------------------------------------------------------------





2.Vacancies.
(a)If either of the Investor Nominees is unable to serve as a director nominee
with respect to the 2017 Annual Meeting or, after having been elected to the
Board, resigns, is removed (other than for cause) or is otherwise unable or
unwilling to serve as a director at any time during the Commitment Period, then
the Investors shall have the right to recommend another person (each, an “EJF
Replacement Designee”) to serve as a director nominee or director, as
applicable, in place of the applicable Investor Nominee; provided, that any such
EJF Replacement Designee shall (i) satisfy the Board membership criteria set
forth in the Company’s Corporate Governance Guidelines (the “Corporate
Governance Guidelines”), (ii) qualify as an “independent director” under
applicable rules of the SEC, the applicable rules of the New York Stock Exchange
and the Corporate Governance Guidelines, and (iii) be reasonably acceptable to
the Board in its good faith business judgment after exercising its fiduciary
duties. Reasonably promptly after an EJF Replacement Designee has been
recommended by the Investors and approved by the Corporate Governance Committee
of the Board (the “Corporate Governance Committee”) in accordance herewith
(taking into account the Company’s director review process, which the Company
shall commence promptly upon such recommendation by the Investors), the Board
will nominate for election or appoint as a director, as applicable, such EJF
Replacement Designee. For the avoidance of doubt, the Board shall vote on the
appointment of such EJF Replacement Designee no later than three (3) business
days after the Corporate Governance Committee recommendation of such EJF
Replacement Designee and neither the Corporate Governance Committee nor the
Board shall reject the EJF Replacement Designee unless such EJF Replacement
Designee fails to satisfy the criteria set forth in clauses (i), (ii) and (iii)
of the first sentence of this paragraph 2(a). In the event the Board shall
decline to accept an EJF Replacement Designee, the Investors may propose a
replacement, subject to the criteria set forth in clauses (i), (ii) and (iii) of
the first sentence of this paragraph 2(a). Upon becoming a director nominee or
member of the Board, as applicable, the EJF Replacement Designee shall be
treated as, and shall be subject to the terms and conditions hereunder
applicable to, an Investor Nominee.
(b)If the Board learns that an Investor Nominee has committed, been indicted or
charged with, or made a plea of nolo contendre to a felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud (A) before the 2017
Annual Meeting, then the Company and the Board shall have no obligations
pursuant to paragraph 1(a) with respect to such Investor Nominee (but the
Company shall have such obligations with respect to any EJF Replacement
Designee), or (B) after the 2017 Annual Meeting (if such Investor Nominee is
elected to the Board), the Board may, in its sole discretion, request that such
Investor Nominee resign from the Board and any committees thereof pursuant to
the conditional resignation letter in the form attached hereto as Exhibit B (the
“Conditional Resignation Letter”). In the case of either (A) or (B) of the
preceding sentence, the Investors shall have the right to recommend an EJF
Replacement Designee in accordance with paragraph 2(a), which individual shall
be treated as, have the rights of, and shall be subject to the terms and
conditions hereunder applicable to, an Investor Nominee.
(c)Any other vacancy on the Board occurring during the Commitment Period shall
be filled by the Board upon the recommendation of the Corporate Governance
Committee and in accordance with the Amended and Restated Articles of
Incorporation of the Company, as amended and supplemented through June 12, 2013
(as further amended from time to time, the “Charter”), and the Amended and
Restated By-Laws of the Company, as amended through December 17, 2015 (as
further amended from time to time, the “By-Laws” and together with the Charter,
“Governing Documents”) and the Corporate Governance Guidelines.
3.Completion of Director Nominee Materials. As a condition to the Company’s
obligations to (a) nominate any Investor Nominee (or any EJF Replacement
Designee) for election as a director at any Annual Meeting (including the 2017
Annual Meeting) and (b) appoint any EJF Replacement Designee to the Board, such
Investor Nominee or EJF Replacement Designee, as applicable, shall provide any
information and documentation that the Company reasonably requires, including
information called for by the Company’s standard directors’ and officers’
questionnaire or required to be disclosed in a proxy statement or other filing
under applicable law, stock exchange rules or listing standards, and information
and documentation in connection with assessing eligibility, independence and
other criteria applicable to directors or satisfying compliance and legal
obligations, and shall consent to appropriate background checks, to the extent,
in each case, consistent with the information, documentation and background
checks required by the Company in accordance with past practice with respect to
other members of the Board. The Company agrees and acknowledges that as of the
date of this Agreement, the Company is not aware of any information described in
the preceding sentence that the Company has not received from, on behalf of or
with respect to either Investor Nominee. The Company agrees that any request for
information or documentation relating to an EJF Replacement Designee shall be
substantially similar to the information and documentation requested from the
Investor Nominees. On or prior to the date of this Agreement, the Investors
shall have caused each of the Investor Nominees to have provided to the Company
(or each of the Investor Nominees shall have otherwise provided to the Company)
(i) a letter executed by such Investor Nominee (which shall be countersigned by
the Company) in the form attached hereto as Exhibit A and (ii) an executed
Conditional Resignation Letter.


2

--------------------------------------------------------------------------------





4.Rights and Obligations of Elected Investor Nominees. The Parties agree that
the Investor Nominees, upon election to the Board, shall (a) be governed by the
Corporate Governance Guidelines, other policies of the Company applicable to
other independent directors and the related obligations regarding
confidentiality, conflicts of interest, related-party transactions, fiduciary
duties, codes of conduct, trading and disclosure policies, and director
resignation policies, and (b) have the same rights and benefits, including with
respect to insurance, indemnification, compensation and fees, as are applicable
to all independent directors of the Company.
5.Withdrawal of Notice of Nomination. The Debt Fund hereby irrevocably withdraws
its Notice of Nomination, dated March 9, 2017, in which it nominated James
Neuhauser and Kevin Stein for election as directors of the Company at the 2017
Annual Meeting (the “EJF Nomination”). Each of the Investors shall immediately
cease, and shall cause each of the Restricted Persons and each of the Investor
Nominees to immediately cease, all efforts, direct or indirect, in furtherance
of the EJF Nomination and any related solicitation in connection with the EJF
Nomination. In addition, each of the Investors shall instruct their respective
Representatives to immediately cease all efforts, direct or indirect, in
furtherance of the EJF Nomination and any related solicitation in connection
with the EJF Nomination.
6.Investor Support of Board Actions. In connection with the 2017 Annual Meeting
(and any adjournments or postponements thereof) the Investors shall cause their
Company Shares to be present for quorum purposes and shall vote or cause to be
voted all Company Shares beneficially owned by them or their controlling or
controlled Affiliates and which they or such controlling or controlled
Affiliates are entitled to vote on the record date for the 2017 Annual Meeting
in favor of the election of directors nominated by the Board.
7.Company Press Release and SEC Filings. Promptly following the execution and
delivery of this Agreement (but in any event within one (1) business day after
the date hereof), the Company shall issue a press release disclosing entry by
the Parties into this Agreement and the appointment of the Investor Nominees to
the Board, which press release shall be reasonably satisfactory to the
Investors. Each Party shall not, and shall cause its Affiliates and its and
their respective principals, directors, members, general partners, officers,
employees, agents and other representatives (such Persons, collectively, a
Party’s “Representatives”) not to, make any statement inconsistent with the
Company Press Release in connection with the announcement of this Agreement or
the matters contemplated hereby. Each of the Investors shall not, and shall
cause its other Representatives not to, issue any press release in connection
with the execution of this Agreement. Additionally, promptly following the
execution and delivery of this Agreement, the Company shall file a Current
Report on Form 8-K (the “Company 8-K”), which shall report the entry into this
Agreement. The Investors shall promptly, but in no event prior to the issuance
by the Company of the Company Press Release and the filing by the Company of the
Company 8-K, prepare and file an amendment to the Schedule 13D with respect to
the Company originally filed by the Investors with the SEC on March 9, 2017
(such amendment, the “Schedule 13D/A”) disclosing their entry into this
Agreement and amending the Schedule 13D, as appropriate. Each of the Company 8-K
and the Schedule 13D/A shall be consistent with the Company Press Release and
the terms of this Agreement. The Company 8-K shall be in form and substance
reasonably acceptable to the Company and the Investors, and the Schedule 13D/A
shall be in form and substance reasonably acceptable the Company and the
Investors.
8.Standstill. From the date of this Agreement until the expiration of the
Commitment Period, each of the Investors shall not, and shall cause its
Affiliates (collectively, “Restricted Persons”) and shall instruct their
respective Representatives not to, directly or indirectly, absent prior express
written invitation or authorization by the Board:
(a)engage in any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
of the Company or become a “participant” (as such term is used in the proxy
rules of the SEC) in any such solicitation of proxies or consents;
(b)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board, (iii) conduct a referendum of stockholders of the Company or (iv)
seek to call, request the call of or join with any other stockholder in a
request to call, a special meeting of the Company’s stockholders;
(c)make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act) relating to the Company;
(d)encourage or advise any Person or assist any Person in encouraging or
advising any other Person (i) with respect to the giving or withholding of any
proxy or consent relating to, or other authority to vote, any Voting Securities,
or (ii) in conducting any type of referendum relating to the Company (other than
such encouragement or advice that is consistent with management’s recommendation
in connection with a particular matter, in the case of each of (i) and (ii),
solely with respect to the election or removal of directors;


3

--------------------------------------------------------------------------------





(e)form, join or act in concert with any “group” as defined pursuant to Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
with respect to any Voting Securities, other than solely with the other
Investors and Affiliates of the Investors with respect to Voting Securities;
(f)acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any Third Party in the acquisition of, any Voting Securities of the
Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case, if
such acquisition, offer, agreement or transaction would result in the Investors
having beneficial ownership of more than 10.0%, or economic exposure to more
than 10.0%, of the outstanding Company Shares;
(g)enter into a voting trust, arrangement or agreement with respect to any
Voting Securities, or subject any Voting Securities to any voting trust,
arrangement or agreement, other than (i) this Agreement, (ii) solely with the
other Investors or Affiliates of the Investors, or (iii) granting proxies to the
named proxies included in the Company’s proxy card for an annual meeting or a
special meeting;
(h)except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, or (ii) any waiver, amendment or modification to the Governing Documents
of the Company;
(i)grant any proxy, consent or other authority to vote with respect to the
election of directors other than to the named proxies included in the Company’s
proxy card for an annual meeting;
(j)engage in, or offer to or agree to engage in, directly or indirectly, any
transaction (including through swap or hedging transactions or otherwise) that
(i) reduces in any material respect the economic risk of ownership of any
Company Shares owned by it or the other Restricted Persons or (ii) decouples the
economic risk of ownership from the underlying Voting Securities owned by it or
the other Restricted Persons;
(k)engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security) that includes, relates to or derives any significant part of its value
from a decline in the market price or value of the Voting Securities;
(l)either alone or in concert with others, directly or indirectly, make any
tender offer, exchange offer or be a party to any merger, consolidation,
acquisition, business combination, purchase of a division, purchase of
substantially all of the assets, recapitalization, restructuring, liquidation,
dissolution or similar extraordinary transaction involving the Company or any of
its subsidiaries or its or their respective securities or assets (each, an
“Extraordinary Transaction”) (it being understood that the foregoing shall not
restrict the Restricted Persons or their Representatives from tendering shares,
receiving payment for shares or otherwise participating in any such transaction
initiated by a Third Party on the same basis as other stockholders of the
Company or from participating in any such transaction that has been approved by
the Board);
(m)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its subsidiaries or any of
its or their respective current or former directors or officers (including
derivative actions) in order to effect or take any of the actions expressly
prohibited by this paragraph 8 other than to enforce the provisions of this
Agreement and to defend (and/or assert counterclaims in) any litigation in which
any Restricted Person is a defendant;
(n)make any request for stock list materials or other books and records of the
Company under Section 2-512 of the Maryland General Corporation Law or other
statutory or regulatory provisions providing for stockholder access to books and
records;
(o)make or issue, or cause to be made or issued, any public disclosure,
statement or announcement (including the filing or furnishing of any document or
report with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) in support of any
solicitation described in clauses (a), (b), (c) or (m) above;
(p)publicly disclose any intention, plan or arrangement inconsistent with any
provision of this paragraph 8; or
(q)make any request or submit any proposal to amend or waive the terms of this
Agreement, in each case which would reasonably be expected to result in a public
announcement of such request or proposal.
Notwithstanding anything to the contrary in this Agreement, nothing in this
paragraph 8 shall prohibit or restrict the Investors from: (i) communicating
privately with the Board or any of the Company’s officers regarding any matter
in a manner


4

--------------------------------------------------------------------------------





that does not otherwise violate this Section 8; (ii) taking any action necessary
to comply with any law, rule or regulation or any action required by any
governmental or regulatory authority or stock exchange that has, or may have,
jurisdiction over the Investors or any of their respective Affiliates in a
manner that does not otherwise violate this paragraph 8; or (iii) communicating
with its investors in quarterly or annual letters provided such communications
are subject to standard confidentiality obligations. The Investors acknowledge
and agree that they shall be liable for any breach by their respective
Affiliates or Representatives of any of the terms of this Agreement applicable
to such Representatives. In addition, the Company agrees to provide the
Investors, upon the Investors’ reasonable request, with the same degree, type
and frequency of access to the Board and members of the Company’s senior
management that is customarily provided to other stockholders with similarly
sized shareholdings in the Company.
9.Non-Disparagement. During the Commitment Period, each of the Company and the
Investors shall refrain from making, and shall cause its and their respective
Affiliates and its and their respective Representatives acting on their behalf
to refrain from making, any statement or announcement, including in any document
or report filed with or furnished to the SEC or through the press, media,
analysts or other Persons, that constitutes an ad hominem attack on, or
otherwise disparages, defames, slanders, impugns or is reasonably likely to
damage the reputation of, (a) in the case of statements or announcements by any
of the Investors, the Company, any of its Affiliates, or any of its and their
respective advisors or current or former officers, directors or employees, and
(b) in the case of statements or announcements by the Company, the Investors or
any of their respective advisors or employees. The foregoing shall not (i)
restrict the ability of any Person to comply with any subpoena or other legal
process or respond to a request for information from any governmental authority
with jurisdiction over the Person from whom information is sought or (ii) apply
to any private communications solely between the Investors, their respective
Affiliates and their respective Representatives, on the one hand, and the
Company, its Affiliates and its and their respective Representatives, on the
other hand.
10.Securities Law Acknowledgement. The Investors hereby acknowledge that they
and their Affiliates are aware that United States securities laws may restrict
any person who has material, non-public information about a company from
purchasing or selling any securities of such company while in possession of such
information.
11.Defined Terms. As used in this Agreement, (a) “Affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated under the Exchange Act and shall
include Persons who become Affiliates of any Person subsequent to the date of
this Agreement; provided, that “Affiliates” of a Person shall not include any
entity, solely by reason of the fact that one or more of such Person’s employees
or principals serves as a member of its board of directors or similar governing
body, unless such Person otherwise controls such entity (as the term “control”
is defined in Rule 12b-2 promulgated by the SEC under the Exchange Act); (b)
“Annual Meeting” shall mean the annual meeting of stockholders of the Company,
and any reference to an Annual Meeting preceded by a calendar year (e.g.,
“2017”) shall mean the Annual Meeting to occur during such calendar year; (c)
“beneficially own,” “beneficially owned” and “beneficial ownership” shall have
the meaning set forth in Rules 13d-3 and 13d-5(b)(l) promulgated under the
Exchange Act; (d) “business day” shall mean any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed; (e)
“Commitment Period” shall mean the period from the date of this Agreement until
the thirtieth day prior to the deadline for submission of stockholder
nominations and proposals in accordance with the By-Laws for the 2018 Annual
Meeting; (f) “Company Shares” means shares of common stock of the Company, par
value $0.01 per share; (g) “controlled,” “controlling” and “controlled by” shall
have the meanings set forth in Rule 12b-2 promulgated under the Exchange Act;
(h) “Person” shall be interpreted broadly to include, among others, any
individual, general or limited partnership, corporation, limited liability or
unlimited liability company, joint venture, estate, trust, group, association or
other entity of any kind or structure; (i) “SEC” means the United States
Securities and Exchange Commission; (j) “Third Party” shall mean any Person that
is not a Party or an Affiliate thereof, a member of the Board, a director or
officer of the Company, or legal counsel to any Party; and (k) “Voting
Securities” shall mean the Company Shares and any other securities of the
Company entitled to vote in the election of directors, or securities convertible
into, or exercisable or exchangeable for, such shares or other securities,
whether or not subject to the passage of time or other contingencies.
12.Investor Representations. Each of the Investors, severally and not jointly,
represents, warrants and agrees that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of such Investor, enforceable against it in accordance with its terms; (b)
except as disclosed in writing to the Company prior to the execution and
delivery of this Agreement or, with respect to any EJF Replacement Designee,
prior to his or her nomination or appointment, as applicable, neither it nor any
of its Affiliates has or will during the Commitment Period have, any agreement,
arrangement or understanding, written or oral, with the Investor Nominees, any
EJF Replacement Designee or any other member of the Board pursuant to which any
such individual has been or will be compensated for his or her service as a
director on, or nominee for election to, the Board; and (c) as of the date of
this Agreement, (i) the Investors and their respective Affiliates collectively
beneficially own an aggregate of 5,292,329 shares of Voting Securities of the
Company and (ii) none of the Investors nor any of their respective Affiliates,
is a party to any swap or hedging transactions or other derivative agreements of
any nature with respect to the Voting Securities of the Company.


5

--------------------------------------------------------------------------------





13.Company Representations. The Company represents and warrants that (a) this
Agreement has been duly authorized, executed and delivered by it and is a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms; (b) this Agreement does not require the approval of
the stockholders of the Company; and (c) this Agreement does not violate any
law, any order of any court or other agency of government, the Company’s
Governing Documents, each as in effect on the date hereof.
14.Specific Performance. The Company and each of the Investors each acknowledge
and agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching Party shall be entitled to
seek injunctive and other equitable relief, without proof of actual damages; (b)
the breaching Party shall not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching Party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies shall not be the exclusive remedies for a breach of this
Agreement, but shall be in addition to all other remedies available at law or in
equity.
15.Miscellaneous. This Agreement (including its exhibits and schedules)
constitutes the only agreement between the Investors and the Company with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. No Party may assign or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Party. Any
purported transfer requiring consent without such consent shall be void. No
amendment, modification, supplement or waiver of any provision of this Agreement
shall be effective unless it is in writing and signed by the Party affected
thereby, and then only in the specific instance and for the specific purpose
stated therein. Any waiver by any Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
16.Validity. If any provision of this Agreement is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable. The Parties further
agree to replace such invalid or unenforceable provision of this Agreement with
a valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.
17.Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland. Each of the
Parties (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the Circuit Court for Baltimore City, Maryland, or, in
the event the action involves a cause of action over which the federal courts
have exclusive subject matter jurisdiction, the United States District Court for
the District of Maryland, (b) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court, (c) agrees that it shall not bring any action relating to this Agreement
or otherwise in any court other than such courts and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 19 below or in
such other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. Each of the Parties, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waives any right that such Party may have to a trial by jury in
any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct, dealing, statements (whether oral or written), or actions of
any of them. No Party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.
18.No Third Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and shall not be enforceable by any other Person.


6

--------------------------------------------------------------------------------





19.Notice. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto,
shall be in writing and shall be deemed validly given, made or served when
delivered in person, by electronic mail, by overnight courier or two (2)
business days after being sent by registered or certified mail (postage prepaid,
return receipt requested) as follows:
If to the Company to:
PHH Corporation
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
Attn:    William F. Brown
E-mail:     william.brown@phh.com


with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022-4834
Attn:     Thomas W. Christopher
E-mail:     thomas.christopher@lw.com


If to the Investors:


EJF Capital LLC
EJF Debt Opportunities Master Fund, L.P.
EJF Debt Opportunities GP, LLC
2107 Wilson Boulevard, Suite 410
Arlington, Virginia 22201
Attn:    David Bell
E-mail:     dbell@ejfcap.com


with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attn:     Warren S. de Wied, Esq.
E-mail:     warren.dewied@friedfrank.com


At any time, any Party may, by notice given in accordance with this paragraph 19
to the other Party, provide updated information for notices hereunder.
20.Expenses. All fees, costs and expenses, including, without limitation,
attorneys’ fees, incurred by each of the Parties in connection with the matters
contemplated by this Agreement shall be borne by the Party incurring such fees,
costs or expenses.
21.Representation by Counsel. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution and delivery of this Agreement, and that it has executed
this Agreement with the advice of such counsel. Each Party and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the Parties shall be
deemed the work product of all of the Parties and may not be construed against
any Party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any Party that drafted or prepared it is of no
application and is hereby expressly waived by each of the Parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.
22.Counterparts. This Agreement may be executed by the Parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.
[Signature pages follow.]




7

--------------------------------------------------------------------------------






If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
 
Very truly yours,


PHH CORPORATION


By:/s/Glen A. Messina
Name:Glen A. Messina
Title:President and Chief Executive Officer





[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------







Accepted and agreed to as of the date first written above:
 
 
 
EJF CAPITAL LLC


By: /s/Emanuel J. Friedman
Name: Emanuel J. Friedman
Title: Chief Executive Officer
 
 
 


EJF DEBT OPPORTUNITIES MASTER FUND, L.P.


By: EJF DEBT OPPORTUNITIES GP, LLC
Its: General Partner


By: EJF CAPITAL LLC
Its: Sole Member


By: /s/Emanuel J. Friedman
Name: Emanuel J. Friedman
Title: Chief Executive Officer






 
 
 


EJF DEBT OPPORTUNITIES GP, LLC


By: EJF CAPITAL LLC
Its: Sole Member


By: /s/Emanuel J. Friedman
Name: Emanuel J. Friedman
Title: Chief Executive Officer






 

















[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------






Exhibit A
Form of Nominee Letter
(See attached.)






--------------------------------------------------------------------------------





NOMINEE LETTER
April 28, 2017
Board of Directors
PHH Corporation
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
Re: Consent
Ladies and Gentlemen:
This letter is delivered in connection with paragraph 3 of that certain Letter
Agreement, dated as of April 28, 2017, by and among the PHH Corporation, a
Maryland corporation, EJF Capital LLC, a Delaware limited liability company, EJF
Debt Opportunities Master Fund, L.P., a Cayman Islands limited partnership, and
EJF Debt Opportunities GP, LLC, a Delaware general partnership (the
“Agreement”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.
In connection with the Agreement, I hereby consent to (i) being named as a
nominee for the position of director of the Company in the Company’s proxy
statement for the 2017 Annual Meeting and (ii) serving as a director if I am so
elected at the 2017 Annual Meeting. I also agree that, after the date hereof, I
will provide to the Company, as requested by the Company from time to time, such
information as the Company is entitled to reasonably receive from members of the
Board and as is required to be disclosed in proxy statements under applicable
law.
At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s Corporate Governance
Guidelines, Code of Business Ethics and Conduct, Non-Employee Director and
Employee Share Ownership and Retention Policy and Policy Prohibiting Pledging
and/or Hedging of PHH Corporation Securities, in each case, that have been
identified to me, and to preserve the confidentiality of the Company’s business
and information, including discussions or matters considered in meetings of the
Board or Board committees.
[Signature pages follow.]






--------------------------------------------------------------------------------








Sincerely,


________________________________
Name:    [James Neuhauser][Kevin Stein]










[Signature Page to Nominee Letter]

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:
PHH Corporation
By: ______________________________________
Name:    
Title:    












[Signature Page to Nominee Letter]

--------------------------------------------------------------------------------






Exhibit B
Form of Conditional Resignation Letter
(See attached.)






--------------------------------------------------------------------------------





Form of Conditional Resignation Letter


________, 20[ ]


Board of Directors
PHH Corporation
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
To the Board of Directors:
I hereby tender my irrevocable resignation from the Board of Directors (the
“Board”) of PHH Corporation (the “Company”) and any committees of the Board on
which I then serve, effective immediately upon (i) the Board’s acceptance of
such resignation in the event of my failure to receive more votes cast “for”
than “against” my election to the Board at the Company’s 2017 Annual Meeting of
Stockholders, or (ii) the Board’s request for such resignation in the event I
commit or am indicted or charged with, or make a plea of nolo contendre to, a
felony or misdemeanor involving moral turpitude, deceit, dishonesty or fraud.


Sincerely,


________________________________
Name:    [James Neuhauser][Kevin Stein]


cc: William F. Brown, Esq.




